Case: 14-15613    Date Filed: 09/17/2015   Page: 1 of 6


                                                           [DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 14-15613
                          Non-Argument Calendar
                        ________________________

                   D.C. Docket No. 5:14-cv-00047-RS-EMT

PACE WOOD,


                                                             Plaintiff - Appellant,

                                     versus

CALHOUN COUNTY FLORIDA,

                                                            Defendant - Appellee.

                        ________________________

                 Appeal from the United States District Court
                     for the Northern District of Florida
                       ________________________

                              (September 17, 2015)

Before TJOFLAT, MARCUS and WILSON, Circuit Judges.

PER CURIAM:

     Pace Wood appeals the district court’s grant of defendant Calhoun County

Florida’s (“Calhoun County”) motion for summary judgment as to his complaint

alleging disability discrimination, under the Americans with Disabilities Act
              Case: 14-15613     Date Filed: 09/17/2015   Page: 2 of 6


(“ADA”), 42 U.S.C. § 12112(a) and the Florida Civil Rights Act, Fla. Stat. §

760.10(1)(a), and worker’s compensation retaliation, under Fla. Stat. § 440.205.

On appeal, Wood argues that: (1) a reasonable jury could find that Calhoun

County’s alleged reason for terminating him -- insubordination -- was a pretext for

discrimination; and (2) the district court erred in holding that the Calhoun County

Board of Commissioner’s (the “Board”) hearing eliminated his supervisor’s bias.

After thorough review, we affirm.

      We review a district court’s grant of summary judgment de novo, viewing

the evidence in the light most favorable to the nonmoving party. Schwarcz v. City

of Treasure Island, 544 F.3d 1201, 1211 (11th Cir. 2008). Summary judgment is

appropriate where the record shows that there is no genuine issue of material fact

and the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P.

56(a). A factual dispute exists where a reasonable fact-finder could find by a

preponderance of the evidence that the non-moving party is entitled to a verdict.

Kernel Records Oy v. Mosley, 694 F.3d 1294, 1300 (11th Cir. 2012).

      The ADA prohibits an employer from discriminating against a qualified

individual with a disability on the basis of the individual’s disability. 42 U.S.C. §

12112(a).    Florida’s worker’s compensation retaliation statute prohibits an

employer from discharging an employee because of the employee’s valid worker’s

compensation claim. Fla. Stat. § 440.205.


                                         2
                  Case: 14-15613     Date Filed: 09/17/2015   Page: 3 of 6


         We analyze both ADA discrimination and Florida workers compensation

retaliation claims under the McDonnell Douglas 1 burden-shifting framework. See

Holly v. Clairson Indus., L.L.C., 492 F.3d 1247, 1255 (11th Cir. 2007) (ADA

claim); Andrews v. Direct Mail Exp., Inc., 1 So. 3d 1192, 1193 (Fla. Dist. Ct. App.

2009) (Florida worker’s compensation retaliation claim). Once a plaintiff meets

his prima facie burden under either statute -- which includes showing causation --

the defendant must present a legitimate, non-discriminatory reason for its actions.

Cleveland v. Home Shopping Network, Inc., 369 F.3d 1189, 1193 (11th Cir. 2004)

(ADA claim); Andrews, 1 So. 3d at 1193-94 (Florida worker’s compensation

retaliation claim). To succeed in his claims, the plaintiff must then demonstrate

that the reason given was a pretext for a statutorily-protected purpose.            See

Cleveland, 369 F.3d at 1193; Andrews, 1 So. 3d at 1193-94.

         Pretext means that the reason given by the employer was not the real reason

for the adverse employment decision. Combs v. Plantation Patterns, 106 F.3d

1519, 1528 (11th Cir. 1997).            An employee can show that the employer’s

articulated reason was false by pointing to “such weaknesses, implausibilities,

inconsistencies, incoherencies, or contradictions” in the proffered explanation that

a reasonable factfinder would find them unworthy of credence.                Id. at 1538

(quotation omitted). However, a reason is not a pretext for discrimination unless


1
    McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).
                                               3
              Case: 14-15613      Date Filed: 09/17/2015   Page: 4 of 6


the plaintiff shows both that the reason was false and that discrimination was the

real reason. St. Mary’s Honor Ctr. v. Hicks, 509 U.S. 502, 515 (1993). The

plaintiff “must meet [the proffered] reason head on and rebut it, and the employee

cannot succeed by simply quarreling with the wisdom of that reason.” Chapman v.

AI Transp., 229 F.3d 1012, 1030 (11th Cir. 2000) (en banc).

      In certain circumstances, causation may be established, under the “cat’s

paw” doctrine, when a decisionmaker followed a biased recommendation from a

non-decisionmaker without independently investigating the complaint. Stimpson

v. City of Tuscaloosa, 186 F.3d 1328, 1332 (11th Cir. 1999). In such a case, the

recommender uses the decisionmaker as a mere conduit, or cat’s paw, to give

effect to his discriminatory animus. Id. If, however, a decisionmaker conducts its

own evaluation and makes an independent decision, the decision is free of the taint

of a biased subordinate employee. Pennington v. City of Huntsville, 261 F.3d

1262, 1270-71 (11th Cir. 2001).

      Here, the district court properly granted summary judgment. As the record

reveals, any alleged animus by his supervisor was cleansed by the independent

review of the Calhoun County Board of Commissioners (“the Board”), and Wood

did not show that the reasons for firing him were pretextual. Indeed, the Board

upheld Wood’s termination after conducting an independent hearing where Wood

was represented by counsel, presented witness testimony and exhibits, cross-


                                          4
              Case: 14-15613     Date Filed: 09/17/2015   Page: 5 of 6


examined adverse witnesses, and argued his case to the Board. After the hearing,

the Board independently determined that good cause supported Wood’s

termination. This conclusion was supported by the undisputed evidence that Wood

continued to operate a forklift, in violation of the direct command of his

supervisor, which amounted to insubordination.

      Wood’s reliance on Staub v. Proctor Hosp., 562 U.S. 411, 420-21 (2011), to

prove his “cat’s paw” theory is not convincing. In Staub, the Supreme Court

specifically noted that “the supervisor’s biased report may remain a causal factor if

the independent investigation takes it into account without determining that the

adverse action was, apart from the supervisor’s recommendation, entirely

justified.” 562 U.S. at 421. For starters, however, Staub is arguably not applicable

because it dealt with a claim under the Uniform Services Employment And

Reemployment Rights Act (“USERRA”), and we’ve held that its holding does not

necessarily extend to other employment discrimination statutes.      See Staub, 562

U.S. at 417-18; Sims v. MVM, Inc., 704 F.3d 1327, 1336 (11th Cir. 2013)

(declining to extend Staub’s causation standard to claims under the Age

Discrimination in Employment Act (“ADEA”)). Moreover, if we assume that

Staub applies, the record here shows that the Board conducted an independent

hearing where Wood had the opportunity to present his case. At that hearing, the

Board specifically found that Wood’s admission that he violated a direct command


                                         5
              Case: 14-15613    Date Filed: 09/17/2015   Page: 6 of 6


and intended to continue doing so justified his termination independent of his

supervisor’s actions. The Board’s independent evaluation, therefore, broke the

causal link between Wood’s supervisor’s alleged animus and his termination, and

Wood never directly rebutted the reason given for his firing.

      On this record, a jury could not find that Calhoun County terminated him

because of his disability or his worker’s compensation claim. Accordingly, we

affirm the district court’s grant of Calhoun County’s motion for summary

judgment.

      AFFIRMED.




                                         6